Opinion issued August 19, 2008



 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00633-CR
____________

IN RE KENNETH W. MCKINNEY, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator has filed in this Court a pro se petition for writ of mandamus asking
that we order respondent
 to rule on a pro se writ of habeas corpus and pro se motions
that he filed in trial court case number 1152170.
          Relator is represented by appointed counsel in the trial court.
   Relator is not
entitled to both self-representation and hybrid representation.  See Gray v. Shipley,
877 S.W.2d 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding), citing 
Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).      
          The petition for writ of mandamus is therefore denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).